Citation Nr: 1330312	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  07-30 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2006 Regional Office (RO) in St. Louis, Missouri rating decision, which granted service connection for PTSD and assigned a 30 percent rating, effective February 2, 2006. 

By a November 2009 decision the Board denied the Veteran's original claim for entitlement to an initial rating greater than 30 percent for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  In an August 2011 Memorandum Decision, the Court vacated the Board's November 2009 decision, and remanded the claim.

Subsequently, a September 2011 rating decision increased the Veteran's PTSD rating to 50 percent, effective from August 7, 2009.  In an April 2012 decision, the Board increased the Veteran's rating to 70 percent, effective from February 2, 2006.  In the text of the decision, the Board specifically noted that the 70 percent rating was being assigned for the entire period under consideration in the appeal.  

However, in May 2012, the RO incorrectly awarded the Board's 70 percent rating from only August 7, 2009, and therefore the accompanying combined evaluations for compensation from February 2, 2006 onward are incorrect.  In a May 2012 letter, the Veteran was provided the incorrect information regarding the start date of his 70 percent rating.  The matter of correcting the effective date for the implementation of the Board's award of a 70 percent rating is referred to the RO for appropriate action.

Also in the April 2012 decision, the Board found that the issue of entitlement to TDIU was not on appeal.  The Veteran appealed the Board's decision that the issue of entitlement to a TDIU was not on appeal to the Court, and in a Joint Motion for Remand, the Court determined that the Board erred in not addressing TDIU and remanded the claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By way of history, the Veteran filed a claim of entitlement to service connection for PTSD in February 2006.  In an August 2006 rating decision, he was granted service connection for PTSD with an initial rating of 30 percent, effective February 2, 2006 (date of his claim).  The Veteran appealed this February 2006 rating decision, which assigned an initial 30 percent rating and the Board, in a November 2009 decision, denied entitlement to an increased rating.

In August and October 2009, the Veteran filed claims for TDIU.  In an April 2010 rating decision, the RO denied entitlement to TDIU and continued a rating of 30 percent for PTSD.  

In August 2011, the Court set aside the Board's November 2009 decision to continue the Veteran's rating for PTSD as 30 percent disabling.  The claim was remanded to the Board for review consistent with the August 2011 Court decision.  

In a September 2011 rating decision, the RO increased the Veteran's PTSD rating to 50 percent disabling, effective August 7, 2009 (the date of a VA examination).

In April 2012, the Board further increased the Veteran's PTSD rating to 70 percent, and provided an effective date of the original service connection claim.  The Board found that a claim of TDIU was not on appeal, as the Veteran has not appealed the April 2010 denial of TDIU.

As noted, the Veteran appealed the Board's April 2012 decision to not address a claim of TDIU.  In a May 2013 Joint Motion for Remand (JMR), the parties determined that the issue of entitlement to TDIU should have been addressed by the Board in the April 2012 decision and remanded the claim.  In accordance with the instructions contained in the JMR, the Board has accepted jurisdiction of the claim for TDIU.

The Board notes, however, that a claim for TDIU has been undergoing development with the RO, but that the claim has not yet been adjudicated.  As relevant evidence has been received on the issue that has not yet been considered by the agency of original jurisdiction, the Board must remand the claim of entitlement to TDIU to the RO for initial adjudication.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).  As the Court has indicated that the claim for TDIU arose during the appeal of the Veteran's PTSD rating, the RO should issue an SSOC addressing the claim for TDIU.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should adjudicate the claim of entitlement to TDIU in light of all the evidence of record.  In calculating the combined schedular rating for his disabilities, the RO/AMC should note that the Board awarded a 70 percent rating for PTSD from February 6, 2006, in its 2012 decision and not from August 7, 2009, as has been incorrectly stated in RO correspondence.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


